Order entered January 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01142-CV

                                  ERIC C. HALL, Appellant

                                               V.

                 TEXAS WORKFORCE COMMISION, ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-14789

                                           ORDER
       Before the Court is appellant’s January 29, 2015 motion requesting an extension of time

to file the reporter’s record. Appellant is indigent and allowed to proceed without advance

payment of costs. Appellant has informed the Court that he has requested the reporter’s record.

Accordingly, we GRANT appellant’s motion.

       We ORDER Veilica Dobbins, Official Court Reporter for the 134th Judicial District

Court of Dallas County, Texas, to file the reporter’s record by FEBRUARY 20, 2015.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Veilica Dobbins, appellant, and counsel for appellees.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE